TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00384-CV


  Kirsten Hanna; Upside Up Properties, LLC; and Upside Up Ventures, Inc., Appellants

                                              v.

       M. Matthew Williams; David Howell; Law Firm of M. Matthew Williams; and
                Leighton, Michaux, Adkinson & Brown, PLLC, Appellees


                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-GN-21-000957, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              On December 3, 2021, we granted appellants’ unopposed motion to abate their

appeal so that they could cure a “potential jurisdictional impediment” by having the trial

court sever appellees’ counterclaim from the underlying proceeding. See Hanna v. Williams,

No. 03-21-00384-CV, 2021 WL 5750189, at *1 (Tex. App.—Austin Dec. 3, 2021, no pet.) (per

curiam) (mem. op.). Appellants have now filed both a status report stating that the trial court

denied their motion to sever and an unopposed motion to dismiss this appeal. Accordingly, we

reinstate the appeal, grant appellants’ motion, and dismiss the appeal.     See Tex. R. App.

P. 42.1(a).
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellants’ Motion

Filed: January 26, 2022




                                                2